      1                                                               FILED
      2                                                               NOV 1 5 2019
      3                                                         CLERK, U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA
      4                                                      BY                       DEPUTY

      5
     6
                                  UNI TED STATES DIS TRI CT COU RT
     7
                          SOU THE RN DIS TRI CT OF CAL IFO RNI A
     8     UNITED STA TES OF AM ERI CA
                                                Case No. 99-cr-16             11-W
     9                        Plaintiff,                  JUD GM ENT AND ORD ER OF
 10              V.                                       DIS MIS SAL OF IND ICT MEN T AND
                                                          REC ALL ARR EST WA RRA NT
 11        ARSENIO LOPEZ-SALAS,
 12                           Defendant.
 13
 14             Upo n mot ion of the UNITED STATES OF AM ERI
                                                                   CA and good cause appearing,
 15             IT IS HER EBY ORD ERE D that the Indictment
                                                                    in the above entitled case be
 16       dismissed with out prejudice, and the Arrest Warrant
                                                               be recalled.
 17             IT IS SO ORDERED.
18
19
                DAT ED: Nov emb er/$ '     -   2019


20
21
22
23
24
25
26
27
28
